DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 7-11, 13-15 and 19 are amended. Claims 20-25 are newly added. Claims 1-25 are presently examined.

Applicant’s arguments regarding the notation regarding use of a trade name and/or mark used in commerce have been noted. However, the instant Office action does not object to use of such language, but merely indicates instances where applicant permissibly and properly uses a trade name and/or mark used in commerce.

Applicant’s arguments regarding the objection to the abstract have been fully considered and are persuasive. The objection of 8/26/2021 is withdrawn.

Specification
The use of the term Timetal, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Claim Objections
Claim 21 is objected to because of the following informalities: The word “is” is used where “are” would be grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9, 11, 14-15, 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being obvious over Biel (WO 2016/156413) in view of Watanabe (US 2019/0335819).

Regarding claim 1, Biel discloses an electronic smoking device (abstract) comprising an air inlet (page 6, lines 12-20, figure 2, reference numeral 138) and an air inhalation port to which air from the air inlet flows (page 6, lines 25-32, figure 2, reference numeral 136), which is considered to meet the claim limitation of an air outlet. The device has a housing (page 2, lines 24-30) and an atomizer (figure 2, reference numeral 126) comprising a plurality of openings through which the liquid passes (page 6, 1-7, figure 2, reference numeral 44). The atomizer includes two electric contact portions located at either side of it that are electrically connected to the atomizer mesh (page 9, lines 6-14, figure 5, reference numeral 154) and is arranged on at a first face of the reservoir (page 5, lines 26-32, figure 2, reference numeral 134), which is considered to meet the claim limitation of a second major surface. The other side of the atomizer is in contact with the airflow area (figure 3), which is considered to meet the claim limitation of a first major surface. The contact portions are separated atomizer an external wall that 
Watanabe teaches a cartridge for an inhaler with a tank containing a liquid (abstract) in which lead wires or any wire electrically connecting the heater and the battery are received in reception portions ([0062], figure 2, reference numeral 76) of a cap (figure 2, reference numeral 70), which is considered to meet the claim limitation of a covering surface, that block the flow of liquid using a seal ([0065], figure 2, reference numeral 74) to prevent leakage [0071] and electrically insulate the wires from each other [0073]. The heater is located adjacent to and above the cap (figure 6), indicating that, in the combination, the cap exposes the upper/first major surface of the heating mesh, and that the cap can be considered a portion of the atomizer mount. The lead wires (figure 6, reference numeral 51) extend between the electrical contacts located both ends of the heater and above the first side of the cap ([0059], figure 6, reference numeral 50) and the ends of the lead wires on the other, second side of the cap are formed into flat locking portions ([0059], figure 23, reference numeral 52), which are considered to meet the claim limitations of electrical pads since they are flat. The flat locating portions are located below the cap (figure 23), indicating that, in the combination, they are located on an opposite side of the cap from the mesh heater and thereby meeting the claim of first and second sides being opposing sides. It is evident that, in order to electrically insulate the entire wire length, the covering of the cap would extend both to and below the heater, indicating that the cap at least partially forms a covering of the lower/second major side of the heating mesh in the combination.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contact portions of Biel with the reception portions of 

Regarding claim 2, Biel discloses that the openings are apertures that extend from one side of the atomizer to the other (figure 2).

Regarding claim 3, Biel discloses that the liquid is atomized by the atomizer heating up (page 6, lines 8-11).

Regarding claim 5, Biel discloses that the atomizer is planar (figure 2).

Regarding claim 6, Biel discloses that the two electrical contact portions are disposed on opposite ends of the atomizer (figure 5).

Regarding claim 7, Biel discloses that the wall descends from the side of the atomizer facing the liquid and defines the edge of the liquid reservoir (page 5, lines 26-32, figure 2). The liquid reservoir is divided into 2 sections by a piston (page 6, liens 1-7, figure 2, reference numeral 48).

Regarding claim 9, Biel discloses that the openings of the atomizer allow liquid to pass through (page 6, lines 1-7, which is considered to meet the claim limitation of a liquid flow path.

Regarding claim 11, Biel discloses that the atomizer is connected to a battery by wirings that also transmit signals (page 8, lines 23-33) and is connected to control unit that controls battery 

Regarding claims 14 and 15, Biel discloses an electronic smoking device (abstract) comprising an air inlet (page 6, lines 12-20, figure 2, reference numeral 138) and an air inhalation port to which air from the air inlet flows (page 6, lines 25-32, figure 2, reference numeral 136), which is considered to meet the claim limitation of an air outlet. The device has a housing (page 2, lines 24-30) and an atomizer (figure 2, reference numeral 126) comprising a plurality of openings through which the liquid passes (page 6, 1-7, figure 2, reference numeral 44). The atomizer is connected to a battery by wirings that also transmit signals (page 8, lines 23-33) and is connected to control unit that controls battery operation (page 9, lines 27-34).  device has a housing (page 2, lines 24-30) and an atomizer (figure 2, reference numeral 126) comprising a plurality of openings through which the liquid passes (page 6, 1-7, figure 2, reference numeral 44). The atomizer includes two electric contact portions located at either side of it that are electrically connected to the atomizer mesh (page 9, lines 6-14, figure 5, reference numeral 154) and is arranged on at a first face of the reservoir (page 5, lines 26-32, figure 2, reference numeral 134), which is considered to meet the claim limitation of a second major surface. The other side of the atomizer is in contact with the airflow area (figure 3), which is considered to meet the claim limitation of a first major surface. The contact portions are separated atomizer an external wall that separates the reservoir from the electrical contacts (figure 2), which is considered to be a component of the atomizer mount. It is evident that the external wall is nonconductive since it touches both contacts and would cause a short circuit if it were conductive. The reservoir is in the form of a cartridge (page 5, lines 8-10). Biel does not explicitly disclose the atomizer mount isolating the electrical contact portions from the airflow path and liquid.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contact portions of Biel with the reception portions of Watanabe. One would have been motivated to do so since Watanabe teaches reception portions that block the flow of liquid using a seal and electrically insulate wires from each other.

Regarding claims 17-19, Biel discloses that the heater has openings crossing it (column 7, lines 26-34, figure 2, reference numeral 44).

Regarding claim 20, Biel discloses that the liquid reservoir has an upper right portion and a remaining portion that are both adjacent to the atomizer mesh (figure 3), which are considered to meet the claim limitations of a first part and a second part defining at least a portion of the second part, respectively.

Regarding claim 22, Biel discloses that the atomizer is connected to the battery by wirings (figure 3, reference numeral 242) located in recesses at the bottom of the reservoir (page 8, lines 23-33, figure 3), and Watanabe teaches that the lead wires having the flat locking portions are connected to the battery [0059]. It is therefore evident that, in the combination of modified Biel, the flat locking portions would be located in the wiring recesses since that is where the device of Biel is connected to the battery. 

Regarding claims 23 and 24, Biel discloses that the atomizer mesh has openings that are either square or follow the curvature of the outside of the reservoir (page 9, lines 1-5, figure 4, reference numeral 144). The reservoir wall is considered to define a part of the atomizer mount since it is in contact with the atomizer mesh (figure 3). Any opening on the edge of the mesh is therefore considered to be in contact with a portion of the atomizer mount, and, since the shape of the openings at the edge is defined by the wall, to be at least partially defined by the atomizer mount. It is evident that all edge openings are in communication with the first and second parts since the first and second parts are different regions of the reservoir.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Biel (WO 2016/156413) in view of Watanabe (US 2019/0335819) as applied to claims 1 and 3 above, and further in view of Mironov (WO 2015/117704).

Regarding claims 4 and 10, modified Biel teaches all the claim limitations as set forth above. Modified Biel does not explicitly teach the atomizer including electrically conductive filaments.
Mironov teaches an electronic cigarette comprising a fluid permeable heater assembly comprising a plurality of electrically conductive filaments (page 1, lines 32-33) having interstices defined between the filaments that create capillary action to draw liquid between them and increase contact area for vaporization (page 3, lines 4-8).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the atomizer of modified Biel with the filamentary heater of Mironov. One would have been motivated to do so since Mironov teaches a heater that draws liquid using capillary action created by the heater itself.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Biel (WO 2016/156413) in view of Watanabe (US 2019/0335819) as applied to claims 7, 14 and 15 above, and further in view of Spencer (US 2019/0045837).

Regarding claim 8, modified Biel teaches all the claim limitations as set forth above. Modified Biel does not explicitly teach the liquid being stored on both sides of the heater.
Spencer teaches a flavor delivery device for use with an electronic aerosol provision system [0002] having a flavor providing material located on the upper and lower surfaces of a planar heater ([0050], figure 7, reference numeral 66) in a liquid form [0053] to provide two different flavorants to a user [0061].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the liquid storage of modified Biel with the liquid storage on .

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Biel (WO 2016/156413) in view of Watanabe (US 2019/0335819) as applied to claims 1 and 15 above, and further in view of Dickens (US 10,159,284).

Regarding claims 12 and 16, modified Biel teaches all the claim limitations as set forth above. Biel does not explicitly teach the wall made from a molded plastic material.
Dickens teaches an electronic cigarette made from molded plastic (column 7, lines 54-67, column 8, lines 1-19), which is a conventional material for manufacturing electronic cigarette housing components (column 9, lines 7-16).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wall of modified Biel with the molded plastic of Dickens. One would have been motivated to do so since Dickens teaches that molded plastic is a conventional material for manufacturing electronic cigarette housing components.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Biel (WO 2016/156413) in view of Watanabe (US 2019/0335819) as applied to claim 9 above, and further in view of Liu (US 9,420,831).

Regarding claim 13, modified Biel teaches all the claim limitations as set forth above. Modified Biel does not explicitly teach covering the contacts.

It would therefore have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contacts of modified Biel with the covering of Liu. One would have been motivated to do so since Liu teaches a covering that provides insulation to an electrode.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Biel (WO 2016/156413) in view of Watanabe (US 2019/0335819) as applied to claim 20, and further in view of Alarcon (US 9,439,455).

Regarding claim 21, modified Biel teaches all the claim limitations as set forth above. Biel additionally discloses that air enters the device through an additional air inlet (figure 3, reference numeral 238) that then travels along a passageway outside the reservoir to reach the heating mesh (page 8, lines 23-33, figure 3, reference numeral 240). Modified Biel does not explicitly teach the passageway extending through the reservoir.
Alarcon teaches an electronic smoking device having container for a smoking liquid (column 5, lines 18-47, figure 3, reference numeral 140) that surrounds an airflow passage extending through the container (column 13, lines 1-16).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to movie the passageway of modified Biel to be inside the reservoir. One would have been motivated to do so since Biel discloses an airflow passage that provides air to a heater outside the reservoir and Alarcon teaches an airflow passage extending through a liquid container to provide air to a heater. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Biel (WO 2016/156413) in view of Watanabe (US 2019/0335819) as applied to claim 20, and further in view of Chen (US 10,602,780).

Regarding claim 25, modified Biel teaches all the claim limitations as set forth above. Biel additionally discloses that the reservoir is refilled through a refill port (page 4, lines 30-33, page 5, lines 1-7), and the reservoir wall is considered to define a part of the atomizer mount since it is in contact with the atomizer mesh (figure 3). Modified Biel does not explicitly teach a refill port comprising a cap located at a lower portion of the atomizer mount.
Chen teaches an electronic cigarette having an oil storing chamber (figure 4, reference numeral 30) that is refilled through an oil refilling hole (figure 4, reference numeral 211) that is plugged with a rubber sealing element to proof oil leakage (column 4, lines 32-54, figure 4, reference numeral 22).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the refill port of modified Biel with the oil refilling hole and associated sealing element on the bottom of the oil storing chamber of Chen. One would have been motivated to do so since Chen teaches an oil refilling hole that is plugged with a rubber sealing element to proof oil leakage.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Biel and Watanabe do not teach electric contact pads. However, as set forth above, Watanabe teaches that the ends of the lead wires on the other side of the cap are formed into flat locking portions ([0059], figure 23, reference numeral 52), which are considered to meet the claim limitations of electrical pads since they are flat. No components of the side wall or of the cap are located directly above the heater of the combination, indicating that the atomizer mount exposes at least one first portion of the first major surface. At the same time, the flat locking portions of the lead wires are located below the cap of Watanable (figure 23), indicating that, in the combination, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715